Case 5:20-cv-00449-JVS-GJS Document 70 Filed 07/23/20 Page 1 of 2 Page ID #:563


 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11     BRIAN FINANDER and                         No. CV 5:20-cv-00449-JVS (GJS)
       MARLENE FINANDER,
12
                    Plaintiffs                     ORDER ACCEPTING FINDINGS
13                                                 AND RECOMMENDATIONS OF
               v.                                  UNITED STATES MAGISTRATE
14                                                 JUDGE
       RIVERSIDE COUNTY [California],
15     et al.,
16                  Defendants.
17
18          Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended
19    Complaint [Dkt. 27] and all pleadings and documents filed and lodged in this action,
20    including: the motion to dismiss the First Amended Complaint brought by
21    Defendant County of Riverside [Dkt. 33, “County Motion”] and the related
22    Opposition and Reply [Dkts. 46, 58]; the motion to dismiss the First Amended
23    Complaint brought by Defendant Superior Court of California, County of Riverside
24    [Dkt. 59, “Superior Court Motion”] and the related Opposition and Reply [Dkts. 65-
25    66]; the Report and Recommendation of United States Magistrate Judge [Dkt. 68,
26    “Report”]; and Plaintiffs’ Objections to the Report [Dkt. 69]. Pursuant to 28 U.S.C.
27    § 636(b)(1)(C) and Fed. R. Civ. P. 72(b), the Court has conducted a de novo review
28    of those portions of the Report to which objections have been stated.
Case 5:20-cv-00449-JVS-GJS Document 70 Filed 07/23/20 Page 2 of 2 Page ID #:564


 1          Having completed its review, the Court concludes that nothing in the
 2    Objections calls into question any aspect of the Report, nor does anything in the
 3    Objections warrant discussion. The Court accepts the findings and
 4    recommendations set forth in the Report. In addition, the Court finds that the
 5    Superior Court is not a person for purposes of civil rights statute 42 U.S.C. § 1983.
 6    Will v. Michigan Dept. of State Police, 491 U.S. 58, 66 (1989).
 7          Accordingly, IT IS ORDERED that: (1) the County Motion and the Superior
 8    Court Motion are GRANTED; (2) the First Amended Complaint is dismissed
 9    without leave to amend; and (3) this action is dismissed with prejudice.
10
11          LET JUDGMENT BE ENTERED ACCORDINGLY.
12
13
14
15    DATE: July 23, 2020                    __________________________________
                                             JAMES V. SELNA
16                                           UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28
                                                2
